

116 HRES 175 IH: Expressing support for the designation of the week of June 1, 2019, through June 9, 2019, as National Fishing and Boating Week.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 175IN THE HOUSE OF REPRESENTATIVESMarch 5, 2019Mr. Joyce of Ohio (for himself, Mrs. Beatty, Ms. Frankel, and Mrs. Walorski) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of the week of June 1, 2019, through June 9, 2019, as
			 National Fishing and Boating Week.
	
 Whereas over 141.6 million Americans go boating each year, including 71.1 million adults and 70.5 million children;
 Whereas the recreational boating industry contributes $170.3 billion to the national economy in direct, indirect, and induced spending, which supports over 35,000 businesses and 691,000 direct and indirect jobs in the United States;
 Whereas the Bureau of Economic Analysis of the Department of Commerce has estimated that recreational boating and fishing contributes $36.9 billion to the United States gross domestic product;
 Whereas 95 percent of boats sold in the United States are made in the United States; Whereas there are approximately 1,300 active marine manufacturers in the United States, using materials and services contributed from all 50 States;
 Whereas boaters are stewards of the environment, contributing $600 million in excise taxes annually to the Sport Fish Restoration and Boating Trust Fund which funds habitat conservation and restoration efforts, preserving our natural resources for future generations; and
 Whereas boating provides opportunities for families to be together, appeals to all age groups, and has a beneficial effect on the physical fitness and scholastic performance of those who participate: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Fishing and Boating Week; and
 (2)recognizes that the recreational boating community and the boating industry of the United States should be commended for their numerous contributions to the economy of the United States, the well-being of United States citizens, and responsible environmental stewardship of water resources of the United States.
			